Citation Nr: 1508393	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-37 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to November 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2014, the Board denied entitlement to service connection for prostate cancer.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the parties filed a Joint Motion for Remand.  By subsequent Order, the Court granted the motion to remand the issue.  The matter has been returned to the Board for readjudication.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.


FINDINGS OF FACT

1.  The Veteran's duties at Korat and U-Tapao air bases as likely as not placed him near the perimeter of the base, and herbicide exposure may be presumed.

2.  The competent evidence of record establishes a current diagnosis of prostate cancer.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  

The Veteran asserts that he has prostate cancer which is a result of exposure to herbicides while serving at the Korat and U-Tapao airbases in Thailand.  He asserts that he was exposed to Agent Orange in particular during while working on and near the flight line.  He also stated that he would have to step on the grounds outside his work hanger to smoke and that he worked on planes that came back from Danang.  He concedes that he does not know if Agent Orange-as opposed to some other defoliant-was used on the base, and has noted that certain areas were free of weeds, including the cracks in the pavement on the flight line.  He was stationed in Thailand between November 1968 and October 1969.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d) (1), 3.309(e).  Diseases associated with such exposure include prostate cancer.  38 C.F.R. § 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

In this case, the evidence does not show that the Veteran served at any time in the Republic of Vietnam, nor has he asserted that he did.  He claims only that he was exposed to herbicides while on duty in Thailand.  

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.   Special consideration of herbicide exposure on a facts-found basis is extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.   See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10 (q),(r).

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.

The Veteran's personnel records show that he had an occupational specialty as a navigational equipment repairman.  Starting in November 1968, the Veteran was initially assigned to the "navigational flight clinic...on the plane decks for aircraft familiarization training."  His records reflect that he was stationed at Korat airbase from November 1968 until the end of October 1969.  He has indicated he spent one month at the U-Tapao airbase, and additional VA resources support that the Veteran's squadron spent one month at U-Tapao airbase (February 1969) while the runway at Korat airbase was closed for "repairs."  Statements submitted by the Veteran and two of his colleagues from service indicate that they witnessed the perimeter of Korat airbase as being barren of any vegetation and seeing a sticky substance on the ground and the pavement.

The Veteran's private treatment records show that he was diagnosed with prostate cancer in 2006.  In February 2007 he underwent a laparoscopic radical retropubic prostatectomy.

Research undertaken by the RO has been inconclusive regarding the presence of herbicides at U-Tapao and Korat airbases during the Veteran's time there and whether he was exposed to such herbicides during service.  The National Personnel Records Center provided a negative response to an August 2007 request for records pertaining to the Veteran's exposure to herbicides, and in April 2013, the Armed Forces Pest Management Board responded that they did not maintain historical records of routine pesticide/herbicide applications on foreign installations and could not provide a definitive answer.  In June 2013, an archivist from the Air Force Historical Research Agency provided a statement regarding his research into the use of herbicides at Korat and U-Tapao airbases during the Veteran's service, and provided his cited research.  The archivist found "absolutely no evidence that herbicides [were] ever used at either of these bases before or during the" Veteran's service.  He did state, however, that Korat airbase did have vegetation control around its perimeter, although did not find evidence that herbicides were used for this purpose at that time.

In June 2013, the RO issued a Formal Finding of Unavailability Memorandum finding that there was a lack of information required to corroborate the Veteran's contention that he was exposed to herbicides in Thailand. 

The Veteran has also cited to a 1971 Army field manual on the "Tactical Employment of Herbicides" which indicates that a spray drift of 500 meters could occur during ground-based dissemination.  He has also submitted a map of Korat airbase showing the potential 500 meter herbicide drift zone and identified areas within that zone where he was stationed to work.

After reviewing the evidence discussed above, and affording the Veteran the benefit of the doubt, the Board accepts that the Veteran "served near the air base perimeter" at Korat airbase, and therefore exposure to herbicides such as Agent Orange may be presumed.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10 (q); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The evidence also shows that he has been diagnosed with prostate cancer and likely has residuals from his 2007 prostatectomy.  As the Veteran is now presumed to have been exposed to herbicide agents in service, and prostate cancer is a disease that has been shown to be associated with exposure to herbicide agents, it is presumed that this disorder was incurred in service even without evidence of that disease during service.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As such, service connection for prostate cancer, as secondary to herbicide exposure, is warranted.


ORDER

Entitlement to service connection for prostate cancer is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


